MEMORANDUM **
David L. Smith appeals pro se the judgment of the district court dismissing his 42 U.S.C. § 1983 action for lack of subject matter jurisdiction and the denial of his motion for reconsideration. Because Smith filed his motion for enlargement of time in which to file a motion for reconsideration more than 10 days after the district court entered judgment, the scope of this appeal is limited to the district court’s March 8, 2002 order denying reconsideration. See Fed. R.App. P. 4(a)(4)(A)(vi); Fed. R. Civ. P 6(a) & (b). We have jurisdiction to review this order pursuant to 28 U.S.C. § 1291, and affirm.
The district court did not abuse its discretion by denying reconsideration of either the underlying judgment or the supplemental affidavit of bias and prejudice because Smith did not present newly discovered evidence or demonstrate that the initial decisions were erroneous or manifestly unjust. See School Dist. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.1993); see also 28 U.S.C. § 144 (allowing only one affidavit of bias and prejudice).
We reject Smith’s contention that the Rooker-Feldman doctrine is unconstitutional.
We grant appellees First American Title Insurance Agency of Mohave, Inc., Stock-men’s Bank and Darrell and Virginia Lautaret’s unopposed motions for attorneys fees and costs. See Fed. R.App. P. 38. Appellees may submit fee affidavits, and Smith may oppose, pursuant to Ninth Circuit Rules 39-1.1, 39-1.6, & 39-1.7. We direct the Appellate Commissioner to determine the amount of the award. See Ninth Circuit Rule 39-1.9.
We deny the request by Stockmen’s Bank and the Lautarets for a pre-filing review order.
We deny Smith’s May 17, 2002 motion to correct the district court record because *644the February 13, 2002 supplemental affidavit is already part of the record and has been reviewed by this court. We deny all remaining motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.